Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 3,
2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00286-CV


                       GERALD MCMILLAN, Appellant

                                        V.

               LITTLE CITY INVESTMENTS, LLC, Appellee

                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-17-010644


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed December 20, 2017. On June 22,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.